Case 1:20-cv-01216-STV Document 2 Filed 04/30/20 USDC Colorado Page 1 of 2




                                                            FILED UNDER RESTRICTION


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Case No. 20-cv-01216

UNITED STATES OF AMERICA,

       Plaintiff,

v.

227 RED MESA HEIGHTS ROAD, GRAND JUNCTION, COLORADO 81507,

       Defendant.


                  UNITED STATES’ MOTION FOR LEAVE TO RESTRICT
                  THE VERIFIED COMPLAINT FOR FORFEITURE IN REM


       COMES NOW Plaintiff United States of America (the “United States”), by and

through United States Attorney Jason R. Dunn and Assistant United States Attorney

Elizabeth Young, and respectfully moves the Court for an order restricting the Verified

Complaint for Forfeiture In Rem (“Verified Complaint”) at Level 2 restriction pursuant to

D.C.COLO.LCivR 7.2, limiting access to the filing party and the Court. In support of this

Motion, the United States submits the following:

       1.        The Verified Complaint has been filed as a part of a continuing

investigation.

       2.        The release of the information in the Verified Complaint in this matter may

substantially jeopardize the ongoing investigation, as well as related investigations,

based on concerns of possible destruction of or tampering with evidence and other

potential obstructive conduct.
Case 1:20-cv-01216-STV Document 2 Filed 04/30/20 USDC Colorado Page 2 of 2




       3.     At this juncture, public interest in access to these submissions does not, it

is respectfully submitted, outweigh the foregoing interests or the interests of the

subjects and targets of the investigation in avoiding undue reputational harm.

       WHEREFORE, the United States respectfully requests that the Verified

Complaint be restricted at Level 2, until further order of the Court.

       DATED this 30th day of April 2020.

                                           Respectfully submitted,

                                           JASON R. DUNN
                                           United States Attorney

                                           By: s/ Elizabeth Young
                                           Elizabeth Young
                                           Assistant United States Attorney
                                           United States Attorney's Office
                                           1801 California Street, Ste. 1600
                                           Denver, CO 80202
                                           303-454-0100
                                           Email: Elizabeth.Young2@usdoj.gov
                                           Attorney for the United States
